UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                                                                   FILED
                                                                                    FEB - 4 2009
                                                                              NANCY MAYER WHITTINGTON. ClERK
                                                                                    U.S. DISTRICT COURT
FULTON Q. GRIFFITH,

               Petitioner,

       v.                                             Civil Action No.
                                                                                09 0216
JUDGE DUBINA, et al.,

               Respondents.




                                  MEMORANDUM OPINION

       This matter is before the Court on consideration of petitioner's application to proceed in

forma pauperis and pro se petition.

       Petitioner asks this Court to issue a writ of mandamus to compel judges of the United

States Court of Appeals for the Eleventh Circuit and the United States District Court for the

Middle District of Florida to reach the merits of a petition for a writ of corum nobis.

       The courts of appeals "shall have jurisdiction of appeals from all final decisions of the

district courts ofthe United States." 28 U.S.C. § 1291. An appeal of a decision of a court of

appeals may be reviewed by the United States Supreme Court. 28 U.S.C. § 1254. This Court

cannot review decisions rendered by another district court or by a federal court of appeals. It

follows that this Court is without authority to compel district court or appellate court judges to

act. For these reasons, the Court will dismiss the petition because it fails to state a claim on

which relief can be granted. See 28 U.S.C. § 1915A(b)(1).



                                                  I



                                                                                                               3
An Order consistent with this Memorandum is issued separately.




                                      2